Exhibit 10.5
 
SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 3rd day of
November, 2017 (the “Effective Date”) by and between Michael Beeghley
(“Employee”) and Riot Blockchain, Inc., a Nevada corporation, and subsidiaries
(the “Company”, and together with the Employee, the “Parties”).
 
WHEREAS, Employee has been a Director of the Company since November 30, 2016;


WHEREAS, Employee has been employed as the Chief Executive Officer of the
Company since April 6, 2017; and
 
WHEREAS, the Parties desire to enter into this Agreement providing for
Employee’s termination as Chief Executive Officer of the Company and as a
director of the Company following the Effective Date of this Agreement, for
Employee’s amicable resignation from the Company’s employment, as of the
Effective Date, and to settle any and all payments that may now be or may in the
future become due to Employee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1. Termination Date.


Employee hereby resigns as a member of the Board of Directors and as Chief
Executive Officer of the Company, effective as of the Effective Date, and the
Company hereby accepts such resignation.  Employee acknowledges that his last
day of employment as an employee, officer and director shall be the Effective
Date.  Employee’s resignation without cause or good reason will be effective as
of the Effective Date and shall not be as a result of any change in control or
change of control of the Company.  Employee further understands and agrees that,
as of the Effective Date, he will no longer be authorized to conduct any
business on behalf of the Company or to hold himself out as an officer or
employee of the Company.  Any and all positions and/or titles held by Employee
with the Company will be deemed to have been resigned as of the Effective Date. 
Beginning on the Effective Date, Employee shall receive from the Company the
payment and benefits as provided in Paragraph 2.


2. Payment and Benefits.   The Company shall pay or provide Employee the
following payment and benefits:


(a)  Equity Awards.  The Company acknowledges and agrees that, as of the
Effective Date, all of Employee’s rights and interests in all unvested options
and unvested restricted stock units held by Employee are hereby vested. In
addition, the Company shall issue an additional award of 40,000 shares of
restricted common stock of the Company as of the Effective Date pursuant to the
Company’s 2017 Equity Incentive Plan.


(b)  Dividend Payments. The Company acknowledges and agrees that the Employee
shall maintain his rights and interests in all dividend payments Employee may be
entitled to receive as of the Effective Date, if any, as a shareholder of the
Company.
 
1

--------------------------------------------------------------------------------

 


(c) Health Benefits.  Employee shall be entitled to continue to receive his
existing medical and other insurance benefits providing coverage for Employee,
his spouse and his dependents, with the Company paying 90% of the cost and
Employing paying the remaining 10% of the cost, through the earlier of (i) the
first anniversary of the Effective Date or (ii) the date Employee becomes
eligible for health benefits under the plan of another employer.  After such
time the Company ceases to pay premiums pursuant to the preceding sentence,
Employee may, if eligible, elect to continue healthcare coverage at Employee’s
expense in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or COBRA.


Employee shall be responsible for the payment of all employee obligations for
payroll taxes, Medicare and other taxes, and shall indemnify the Company with
respect to the payment of all such amounts with respect to the benefits in
subparagraph 2(a) through (c).


(d) Waiver of Right to Bonus Compensation.  Employee expressly acknowledges and
agrees to the cancellation of any bonus compensation he may have been entitled
to receive and that, in consideration for the promises contained herein and for
the payments more particularly described in Paragraph 2, he hereby waives and
surrenders any and all rights to receive payment of any bonus compensation or
any other bonus, retention payment, separation payment or other payment, not
expressly provided for herein.


(e)  Waiver of Right to Other Compensation.  Employee expressly acknowledges and
agrees that the Company has disputed the satisfaction of conditions precedent to
payment of any other compensation and, in consideration for the promises
contained herein and for the payments contemplated herein, including, without
limitation, Paragraph 2 hereof, Employee waives and surrenders any and all
rights to receive payment of the any other compensation, including any other
compensation not expressly provided for herein.


(f)  Tax Matters.  Employee shall be responsible for the payment of all Employee
payroll taxes, Medicare and other taxes.  Except as otherwise set forth herein,
Employee will not be entitled to payment of any carry forward bonus, vacation or
other incentive compensation, other than in accordance with Company policy with
respect to payment of unused vacation pay (up to a maximum of 4 weeks).  Any
employee tax, penalties or interest as a result thereof shall be the sole
responsibility of Employee who agrees to indemnify and hold harmless the Company
with respect thereto.


(g) Termination of Employment.  Employee and the Company hereby acknowledge and
agree that the Employee shall not be entitled to any payment in the nature of
severance or termination pay from the Company, and that the terms set forth
herein are in full satisfaction of all obligations owed to Employee.


(h)  Full Satisfaction.  The Parties acknowledge and agree that the
consideration set forth in this Paragraph 2 is in full, final and complete
settlement of any and all claims which Employee could make in any complaint,
charge, or civil action, whether for actual, nominal, compensatory, or punitive
damages (including attorneys’ fees).  Employee acknowledges that such
consideration is being made as consideration for the waivers and releases set
forth in this subparagraph 2(h) and Paragraph 3.  Employee further acknowledges
that the consideration set forth in this Paragraph 2 is separate and distinct of
and from each other, and that either award, payment, or benefit is independent
valuable consideration for the waiver and releases set forth in this
subparagraph 2(d), 2(e) and 2(h) and Paragraph 3.
 
2

--------------------------------------------------------------------------------

 
 
3.  Release.


(a)  Employee’s Release of the Company.  In consideration for the payments and
benefits described above and for other good and valuable consideration, Employee
hereby releases and forever discharges the Company, as well as its affiliates
and all of their respective directors, officers, employees, members, agents, and
attorneys (the “Company Released Parties”), of and from any and all manner of
actions and causes of action, suits, debts, claims, and demands whatsoever, in
law or equity, known or unknown, asserted or unasserted, which he ever had, now
has, or hereafter may have on account of his employment with the Company, the
termination of his employment with the Company, and/or any other fact, matter,
incident, claim, injury, event, circumstance, happening, occurrence, and/or
thing of any kind or nature which arose or occurred prior to the date when he
executes this Agreement, including, but not limited to, any and all claims for
wrongful termination; breach of any implied or express employment contract;
unpaid compensation of any kind;  breach of any fiduciary duty and/or duty of
loyalty; breach of any implied covenant of good faith and fair dealing;
negligent or intentional infliction of emotional distress; defamation; fraud;
unlawful discrimination, harassment; or retaliation based upon age, race, sex,
gender, sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Equal
Pay Act of 1963, as amended (“EPA”); the Age Discrimination in Employment Act of
1967, as amended (“ADEA”); the Americans with Disabilities Act of 1990, as
amended (“ADA”); the Family and Medical Leave Act, as amended (“FMLA”); the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"); the
Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker Adjustment and
Retraining Notification Act of 1988, as amended (“WARN”); and the New York City
Human Rights Law; and/or any other federal, state, or local law(s) or
regulation(s); any and all claims for damages of any nature, including
compensatory, general, special, or punitive; and any and all claims for costs,
fees, or other expenses, including attorneys' fees, incurred in any of these
matters.  The Company acknowledges, however, that Employee does not release or
waive any rights to contribution or indemnity under this Agreement to which he
may otherwise be entitled.  The Company also acknowledges that Employee does not
release or waive any claims, and that he retains any rights he may have, to any
vested 401(k) monies (if any) or benefits (if any), or any other benefit
entitlement that is vested as of the Effective Date pursuant to the terms of any
Company-sponsored benefit plan governed by ERISA.  Nothing contained herein
shall release the Company from its obligations set forth in this Agreement.


(b)  The Company’s Release of Employee.  In consideration for mutual covenants
and agreements of the Parties set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which the Parties
acknowledge, the Company, for itself and for and on behalf of its affiliates,
shareholders, directors, officers and agents, hereby releases and forever
discharges Employee, and each of Employee’s heirs, beneficiaries, successors,
assigns, agents, employees, executors, administrators, attorneys and
representatives (the “Employee Released Parties”), of and from any and all
manner of actions and causes of action, suits, debts, claims, and demands
whatsoever, in law or equity, known or unknown, asserted or unasserted, which it
ever had, now has, or hereafter may have arising out of or relating to
Employee’s employment with the Company or service on the Company’s Board of
Directors or as its Chief Executive Officer or Chairman of the Board, the
termination of his employment or Board service with the Company, and/or any
other fact, matter, incident, claim, injury, event, circumstance, happening,
occurrence, and/or thing of any kind or nature which arose or occurred, in whole
or in part, prior to the date when the Company executes this Agreement, 
including, but not limited to, any and all claims for breach of any implied or
express employment contract; unpaid amounts of any kind;  breach of any
fiduciary duty and/or duty of loyalty; breach of any implied covenant of good
faith and fair dealing; negligent or intentional infliction of emotional
distress; defamation; fraud; and/or any federal, state, or local law(s) or
regulation(s); any and all claims for damages of any nature, including
compensatory, general, special, or punitive; and any and all claims for costs,
fees, or other expenses, including attorneys’ fees, incurred in any of these
matters. 
 
3

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, in the event that Employee is named as a
defendant in any shareholder derivative action or is threatened to be made a
party to any such action, Employee shall be entitled to be indemnified by the
Company to the full extent permitted by law and shall be provided with coverage
under the Company’s directors’ and officers’ liability insurance policies, to
the fullest extent allowed by such policies.  To the extent that applicable law
may allow the Company to provide additional indemnification rights pursuant to a
contract with the indemnified person, this Agreement shall be deemed to
constitute such a contract of indemnification. Moreover, Employee and the
Company each acknowledge that the Employee does not hereby release or waive, and
has not released or waived, and the Company is not hereby relieved of, any
obligations of contribution or indemnity to which the Employee may otherwise be
entitled from the Company or otherwise.   Nothing contained herein shall release
Employee from his obligations set forth in this Agreement.


4. Mutual Consent.  The Parties hereto, and each of them, do hereby: (i)
acknowledge that they have reviewed or cause to be reviewed this Agreement; (ii)
unconditionally consent to the termination of the employment of Employee by the
Company; and (iii) unconditionally consent to the release of any and all claims
as described in Paragraph 3 as applicable.


5. Non-Disparagement.  Each of Employee and the Company hereby agrees, for
himself and itself and any of their respective representatives while they are
acting on his or its behalf, that he and it have not and will not, directly or
indirectly, disparage, make negative statements about or act in any manner which
is intended to or does damage to the goodwill or business or personal
reputations of the other party or their respective affiliates.


6.   Confidential Information; Proprietary Matters.


(a)   Confidential Information.  Employee understands and acknowledges that
during the course of his employment by the Company through the Effective Date,
he had access to Confidential Information (as defined below) of the Company.
Employee represents, warrants and agrees that, at no time from and after the
Effective Date, will Employee (a) use Confidential Information for any purpose
other than in connection with services provided under this Agreement or (b)
disclose Confidential Information to any person or entity other than to the
Company or persons or entities to whom disclosure has been authorized by the
Company or to his legal advisors. As used herein, “Confidential Information”
includes all data or material (regardless of form) with respect to the Company
or any of its assets, prospects, business activities, officers, directors,
employees, borrowers, or clients which is: (a) a trade secret, as defined by the
Uniform Trade Secrets Act: (b) provided, disclosed, or delivered to Employee by
the Company, any officer, director, employee, agent, attorney, accountant,
consultant, or other person or entity employed by the Company in any capacity,
any client, borrower, advisor, or business associate of the Company, or any
public authority having jurisdiction over the Company or any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of Employee or the Company (whether or not such information was
developed in the performance of the Agreement). Notwithstanding the foregoing,
the term “Confidential Information” shall not include any information, data, or
material which, at the time of disclosure or use, was generally available to the
public other than by a breach of this Agreement, was available to the party to
whom disclosed on a non-confidential basis by disclosure or access provided by
the Company or a third party without breaching any obligations of the Company or
such third party, or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement. This subparagraph 6(a) shall not preclude Employee from disclosing
Confidential Information if compelled to do so by law or valid legal process,
provided that if Employee believes Employee is so compelled by law or valid
legal process, Employee will notify the Company in writing sufficiently in
advance of any such disclosure, to the extent reasonably possible, to allow the
Company the opportunity to defend, limit, or otherwise protect its interests
against such disclosure unless such notice is prohibited by law. The rights and
obligations of the Parties under this subparagraph 6(a) shall survive the
expiration or termination of this Agreement for any reason.
 
4

--------------------------------------------------------------------------------

 


(b)  Proprietary Matters.  Employee expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that were
generated or conceived by Employee during the term of his employment through the
Effective Date, whether conceived during Employee’s regular working hours or
otherwise, will be the sole and exclusive property of the Company. Whenever
requested by the Company (either as of the Effective Date or thereafter),
Employee will assign or execute any and all applications, assignments and/or
other documents, and do all things which the Company reasonably deems necessary
or appropriate, in order to permit the Company to: (a) assign and convey, or
otherwise make available to the Company, the sole and exclusive right, title,
and interest in and to said improvements, inventions, discoveries, processes or
know-how; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes, or
know-how. However, the improvements, inventions, discoveries, processes, or
know-how generated or conceived by Employee and referred to in this subparagraph
6(b) (except those which may be included in the patents, copyrights, or
registered trade names or trademarks of the Company) will not be exclusive
property of the Company at any time after having been disclosed or revealed or
have otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of the Agreement or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company. The rights and
obligations of the Parties under this subparagraph 6(b) shall survive the
expiration or termination of this Agreement for any reason.








(c) Injunctive Relief.  Employee acknowledges and agrees that any violation of
subparagraphs 6(a) through 6(b) of this Agreement would result in irreparable
harm to the Company and, therefore, agrees that, in the event of an actual,
suspected, or threatened breach of subparagraphs 6(a) through 6(b) of this
Agreement, the Company shall be entitled to an injunction restraining Employee
from committing or continuing such actual, suspected or threatened breach. The
Parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company’s right to pursue, any other remedies to which it may be entitled in law
or in equity. The Parties agree that for purposes of subparagraphs 6(a) through
6(cb) of the Agreement, the term “Company” shall include the Company and its
affiliates.


7. Return of Property.  Immediately upon the Effective Date, Employee shall
return to the Company all of Company’s property, including, without limitation,
Confidential Information (as that term is defined above), office keys, Company
identification cards, access passes, and all documents, files, equipment,
computers, laptops, printers, telephones, cell phones, beepers, pagers, palm
pilots, BlackBerry or similar devices, fax machines, credit cards, computer
software, diskettes and access materials and other property prepared by, for or
belonging to Company (all of such Company Property being referred to herein as
“Company Property”).  Following the Effective Date, Employee shall not (i)
utilize Company Property or make or retain any copies, duplicates, reproductions
or excerpts of Company Property; and (ii) access, utilize or affect in any
manner, any Company Property, including, without limitation, its electronic
communications systems or any information contained therein.
 
8. Future Cooperation.  Employee agrees to reasonably cooperate with the
Company, its financial and legal advisors in any claims, investigations,
administrative proceedings or lawsuits which relate to the Company and for which
Employee may possess relevant knowledge or information.  Any travel and
accommodation expenses incurred by the Employee as a result of such cooperation
will be reimbursed in accordance with the Company’s standard policies. The
Parties agree that should Employee’s assistance be required in connection with
any such matters that the Parties will agree to reasonable compensation for such
services.
 
5

--------------------------------------------------------------------------------

 
 
9. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles.  Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of New York County, State of New York, for
the purposes of any suit, action, or other proceeding arising out of this
Agreement or any transaction contemplated hereby. 
 
10. Entire Agreement.  This Agreement may not be changed or altered, except by a
writing signed by both Parties. Until such time as this Agreement has been
executed and subscribed by both Parties hereto: its terms and conditions and any
discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party.  This Agreement
constitutes an integrated, written contract, expressing the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
between the Parties.
 
11. Assignment.  Neither Party has assigned or transferred any claim such Party
is releasing, nor has such Party purported to do so.  If any provision in this
Agreement is found to be unenforceable, all other provisions will remain fully
enforceable. This Agreement binds the Parties and their heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all of the Company Released Parties and Employee Released Parties and
their respective heirs, administrators, representatives, executors, successors,
and assigns.
 
12. Binding Effect.  This Agreement will be deemed binding and effective
immediately upon its execution by the Employee; provided, however, that in
accordance with the Age Discrimination in Employment Act of 1967 (“ADEA”) (29
U.S.C. § 626, as amended), Employee’s waiver of ADEA claims under this Agreement
is subject to the following: Employee may consider the terms of his waiver of
claims under the ADEA for twenty-one (21) days before signing it and may consult
legal counsel if Employee so desires. Employee may revoke his waiver of claims
under the ADEA within seven (7) days of the day he executes this Agreement.
Employee’s waiver of claims under the ADEA will not become effective until the
eighth (8th) day following Employee’s signing of this Agreement.  Employee may
revoke his waiver of ADEA claims under this Agreement by delivering written
notice of his revocation, via facsimile and overnight mail, before the end of
the seventh (7th) day following Employee’s signing of this Agreement to: Harvey
Kesner, Esq., Sichenzia Ross Ference Kesner LLP, 61 Broadway, 32nd Floor, New
York, NY 10006, Fax: 212-930-9725.  In the event that Employee revokes his
waiver of ADEA claims under this Agreement prior to the eighth (8th) day after
signing it, the remaining portions of this Agreement shall remain in full force
in effect, except that the obligation of the Company to provide the payments and
benefits set forth in Paragraph 2 of this Agreement shall be null and void.
Employee further understands that if Employee does not revoke the ADEA waiver in
this Agreement within seven (7) days after signing this Agreement, his waiver of
ADEA claims will be final, binding, enforceable, and irrevocable.
 
EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.
 
6

--------------------------------------------------------------------------------

 
 
13. Acknowledgements. The Parties agree that:


(a) Each has consulted with and has been represented by counsel in connection
with the negotiation and execution of this Agreement;


(b) Employee has been advised that Sichenzia Ross Ference Kesner LLP has acted
as counsel to the Company and not to Employee, and Employee has been advised to
consult and has been provided with an opportunity to consult with legal counsel
of his choosing in connection with this Agreement;


(c) Each fully understands the significance of all of the terms and conditions
of this Agreement and has discussed them with each of their respective
independent legal counsel or has been provided with a reasonable opportunity to
do so;


(d) Each has had answered to his satisfaction any questions asked with regard to
the meaning and significance of any of the provisions of this Agreement;


(e) Employee is signing this Agreement knowingly, voluntarily and in full
settlement of all claims which existed in the past or which currently exist that
arise out of his employment with the Company or the termination of his
employment prior to the Termination Date; and


(f) Each agrees to abide by all the terms and conditions contained herein.
 
14. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally or (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, in the manner provided for in this Paragraph 14, and properly addressed
as follows:
 
If to the Company: 
               
Riot Blockchain, Inc.
834-F South Perry Street, Suite 443
Castle Rock, CO 80104


With a copy to: Harvey Kesner, Esq.
Sichenzia Ross Ference Kesner LLP
1185 Avenue of the Americas, 37th Floor
New York, NY 10036


If to Employee:                        


Michael Beeghley
110 Burdette Trail
Atlanta, GA 30327




With a copy to:
Jonathan Golden, Esq.
Arnall Golden Gregory LLP
171 17th St. NW
Suite 2100
Atlanta, Ga. 30363
 
 
7

--------------------------------------------------------------------------------


 


15. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


16.   Attorneys’ Fees.  If any Party shall commence any action or proceeding
against another Party in order to enforce the provisions hereof, or to recover
damages as the result of the alleged breach of any of the provisions hereof, the
prevailing Party therein shall be entitled to seek to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorneys’ fees.
 
[Signature page follows]
 
 
 
8

--------------------------------------------------------------------------------



IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
 
RIOT BLOCKCHAIN, INC.
 




By:                                                   
Name: John O’Rourke
Title: President
 


 
 
MICHAEL BEEGHLEY


                                                 




 
9